TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-06-00005-CV




Walkabout Air, Inc.; Southaire, Inc.; and Edward A. Brunner, Appellants

v.

Blake Byram d/b/a Byram Aviation, Appellee





FROM THE COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY,
NO. 279694, HONORABLE ORLINDA NARANJO, JUDGE PRESIDING




M E M O R A N D U M   O P I N I O N


                        The parties have filed a joint motion to dismiss the appeal advising that they have
settled their dispute.  We dismiss the appeal on the joint motion.
 
 
                                                                                                                                                            
Bea Ann Smith, Justice
Before Chief Justice Law, Justices B. A. Smith and Puryear
Dismissed on Joint Motion
Filed:   February 28, 2006